

115 HR 3787 IH: Small Entity Regulatory Relief Opportunity Act of 2017
U.S. House of Representatives
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3787IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2017Mr. Latta (for himself and Mr. Schrader) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to provide for streamlined procedures for waiver petitions
			 seeking relief for small entities from regulations issued by the Federal
			 Communications Commission, to require the Commission to defer the
			 application of new regulations to small entities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Small Entity Regulatory Relief Opportunity Act of 2017. 2.Regulatory relief for small entities (a)In generalTitle I of the Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended by adding at the end the following:
				
					13.Regulatory relief for small entities
						(a)Streamlined procedures for waiver petitions
 (1)In generalNot later than 180 days after the date of the enactment of this section, the Commission shall complete a rulemaking to establish streamlined procedures applicable to the filing, consideration, and resolution of any petition—
 (A)seeking a waiver of a regulation issued by the Commission under this Act; (B)in which the relief sought is limited to small entities; and
 (C)that is filed— (i)by a small entity on its own behalf or jointly with other small entities; or
 (ii)by a representative organization on behalf of one or more classes of small entities. (2)ObjectivesThe objectives of the streamlined procedures established under paragraph (1) shall be—
 (A)to expedite the consideration and resolution of petitions described in such paragraph; and (B)in the case of a petition described in such paragraph that is filed by a small entity on its own behalf or jointly with other small entities, to reduce the costs and procedural obligations associated with filing such petition.
								(b)Deferred application of regulations
 (1)In generalExcept as provided in paragraphs (2) and (3), in the case of a regulation issued by the Commission under this Act, the Commission shall defer application to small entities of such regulation for not less than 1 year after the latest date on which such regulation becomes effective for an entity that is not a small entity.
 (2)ExclusionParagraph (1) shall not apply if the statutory provision under which the regulation is issued expressly states that the Commission may not exercise the authority granted under such paragraph to defer the application of such regulation to small entities.
 (3)LimitationsThe Commission may decline to grant some or all small entities a deferral under paragraph (1), or may grant some or all small entities a deferral under such paragraph for less than 1 year, if—
 (A)the Commission finds (and incorporates the finding and a statement of reasons therefore in the order or other decision document in which the regulation is adopted) that—
 (i)the regulation is principally intended— (I)to reduce waste, fraud, and abuse by a small entity; or
 (II)to protect public safety; and (ii)no deferral or deferral for less than 1 year would be in the public interest; or
 (B)a showing has been made by the small entities that would benefit from the deferral otherwise required by paragraph (1) that the benefits to such small entities of such deferral are outweighed by the benefits to such small entities of no deferral or deferral for less than 1 year.
 (4)Regulations subject to information collection approvalIn the case of a regulation requiring a collection of information that is subject to approval under subchapter I of chapter 35 of title 44, United States Code, the deferral period under this subsection shall begin on the latest date following such approval on which such regulation becomes effective for an entity that is not a small entity.
 (5)Entities that cease to be small entitiesAn entity that is eligible under this subsection for deferred application of a regulation on the date on which the deferral commences shall continue to be entitled to the full term of the deferral notwithstanding that such entity ceases to be a small entity, whether through a change in the definition of the term small entity or otherwise.
 (c)Small entity definedIn this section, the term small entity means any entity that meets either of the following requirements: (1)The entity is a small entity (as defined in section 601 of title 5, United States Code).
 (2)With respect to a regulation applicable to a particular subscription service, the entity provides such subscription service to 2 percent or fewer of the consumers receiving such subscription service in the United States..
 (b)Triennial regulatory reviewSection 257 of the Communications Act of 1934 (47 U.S.C. 257) is amended— (1)in the heading, by striking Market entry barriers proceeding and inserting Elimination of market entry barriers and unnecessary regulation of small entities; and
 (2)by adding at the end the following:  (d)Review of application of regulations to small entitiesAs part of the periodic review conducted under subsection (c), the Commission shall—
 (1)review all regulations issued under this Act in effect at the time of the review that apply to the operations or activities of any provider of any service subject to the jurisdiction of the Commission under this Act;
 (2)determine whether there is good cause for the Commission to grant relief to some or all small entities (as defined in section 13) from any such regulation, in whole or in part; and
 (3)if the determination under paragraph (2) is affirmative, grant such relief by modifying such regulation as such regulation applies to some or all small entities..
				